t c memo united_states tax_court adetutu canty petitioner v commissioner of internal revenue respondent docket no filed date thomas f decaro jr for petitioner han huang for respondent memorandum findings_of_fact and opinion ruwe judge this case arises from respondent’s denial of petitioner’s request for relief from joint_and_several_liability under sec_6015 for the taxable_year sec_2010 and sec_2011 in her pretrial memorandum petitioner concedes that she does not satisfy the requirements of sec_6015 because she is still married to and living with the continued unless otherwise indicated all section references are to the internal_revenue_code in effect for all relevant years and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland at the time she filed her petition petitioner married charles canty in date and was married to mr canty throughout the taxable_year sec_2010 and sec_2011 petitioner and mr canty are still married and live together petitioner has a bachelor’s degree in economics and a master’s degree in business and public administration since petitioner has been employed by the nuclear regulatory commission as a financial management analyst petitioner earned dollar_figure and dollar_figure in taxable wages and salary for the taxable_year sec_2010 and sec_2011 respectively petitioner is currently still employed as a financial management analyst with an annual salary of dollar_figure continued nonrequesting spouse see sec_6015 during the taxable_year sec_2010 and sec_2011 mr canty owned and operated the charles canty law office law office in washington d c mr canty prepared his and petitioner’s joint form sec_1040 u s individual_income_tax_return for the taxable_year sec_2010 and sec_2011 a schedule c profit or loss from business was attached to the and returns reporting the activity of the law office the schedule c reported gross_receipts of zero returns and allowances of dollar_figure net gross_receipts of dollar_figure and net profit of dollar_figure the schedule c reported gross_receipts of dollar_figure returns and allowances of dollar_figure net gross_receipts of dollar_figure and net profit of dollar_figure neither petitioner nor mr canty made estimated_tax payments with respect to the law office activity for the taxable_year sec_2010 and sec_2011 petitioner did not ask to review the returns for the taxable_year sec_2010 and sec_2011 before they were filed petitioner was not forced to sign the returns for the taxable_year sec_2010 and sec_2011 under duress threat of harm or other form of coercion at the time she signed the tax returns for and petitioner had no mental or physical health problems which prevented her from understanding the contents of the tax returns petitioner was not a victim of spousal abuse or domestic violence during her marriage to mr canty on date a notice_of_deficiency was mailed to petitioner and mr canty for their taxable_year sec_2010 and sec_2011 in the notice_of_deficiency respondent made adjustments to the schedule c income and expenses as follows income expense ty ty business use of home dollar_figure dollar_figure other dollar_figure dollar_figure utilities dollar_figure dollar_figure meals and entertainment dollar_figure dollar_figure travel dollar_figure dollar_figure rent lease other business property dollar_figure dollar_figure office dollar_figure dollar_figure insurance not health dollar_figure dollar_figure depreciation and sec_179 dollar_figure dollar_figure contract labor dollar_figure dollar_figure advertising dollar_figure dollar_figure car and truck --- dollar_figure gross_receipts sales dollar_figure --- in the notice_of_deficiency respondent made adjustments to non-schedule c income deductions and credits as follows item ty ty taxable interest dollar_figure --- self-employed health insurance big_number --- student_loan_interest_deduction big_number dollar_figure itemized_deductions big_number big_number tuition fees deduction big_number education credit big_number big_number making work pay government retiree credits --- refundable education credit big_number --- neither petitioner nor mr canty petitioned the court in response to the notice_of_deficiency on date respondent assessed against petitioner and mr canty with respect to the taxable_year additional taxes of dollar_figure interest of dollar_figure an accuracy-related_penalty under sec_6662 of dollar_figure and a failure to pay timely addition_to_tax of dollar_figure on the same date respondent assessed against petitioner and mr canty with respect to the taxable_year additional taxes of dollar_figure interest of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure on date respondent received from petitioner a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the taxable_year sec_2010 and sec_2011 petitioner explained in an attachment to the form_8857 as follows the taxpayer was not involved in the operating of spouse’s legal practice and had now sic knowledge of the finances of the business therefore taxpayer had no way to determine the accuracy of the figures reported on the and tax returns with regard to the business the taxpayer and spouse have separate finances the taxpayer was not involved in the preparation of either the or tax returns the taxpayer gave her documentation to spouse and he prepared the returns and filed them electronically without the taxpayer having reviewed them petitioner also indicated in the form_8857 that she did not maintain a joint account with mr canty for the taxable_year sec_2010 and sec_2011 and there were large expenses made during and such as family vacations a trip to nigeria and the purchase of a vehicle for petitioner’s daughter petitioner’s form_8857 further states that she has monthly household_income of dollar_figure monthly household expenses of dollar_figure and assets with a net value of dollar_figure on date respondent issued to petitioner a preliminary determination denying petitioner relief from joint_and_several_liability for the taxable_year sec_2010 and sec_2011 on date petitioner submitted a form statement of disagreement which petitioner signed and dated date on date the internal_revenue_service irs office of appeals issued a final appeals determination final_determination denying petitioner’s request for relief from joint_and_several_liability in full the final_determination listed the following reasons for denial petitioner knew or had reason to know of the income or deductions that caused the additional tax petitioner is not eligible because of her current marital status and petitioner did not show that it would be unfair to hold her responsible petitioner timely petitioned the court for review of the final_determination petitioner filed her income_tax return for the taxable_year on date and was assessed additions to tax for late filing and late payment petitioner’s account balance for the taxable_year is currently satisfied petitioner is currently compliant with all federal_income_tax obligations for the taxable_year sec_2013 and sec_2014 opinion petitioner asks this court to review respondent’s final_determination denying her relief from joint_and_several_liability for the taxable_year sec_2010 and sec_2011 a married taxpayer may elect to file a joint federal_income_tax return with his or her spouse sec_6013 generally after making the election each spouse is jointly and severally liable for the entire tax_shown_on_the_return or otherwise determined to be due sec_6013 however sec_6015 provides relief from joint_and_several_liability for spouses who meet the conditions of subsection b and it provides for equitable relief in subsection f when the relief provided for in other subsections is not available olson v commissioner tcmemo_2009_294 tax ct memo lexis at the tax_court has jurisdiction to review respondent’s denial of petitioner’s request for relief under sec_6015 see sec_6015 both the scope and standard of review in cases requesting relief from joint_and_several income_tax_liability are de novo 132_tc_203 except as otherwise provided in sec_6015 the spouse requesting relief bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir i sec_6015 sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax if the taxpayer requesting relief satisfies each of the following five requirements a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are conjunctive and therefore the failure of a requesting spouse to satisfy any one of the elements precludes relief alt v commissioner t c pincite respondent concedes that petitioner satisfies the requirements of sec_6015 and e but asserts that petitioner does not meet the requirements of sec_6015 c or d sec_6015 provides that in order to obtain relief the requesting spouse must establish that she did not know and had no reason to know that there was an understatement a requesting spouse has reason to know of an understatement if a reasonable person in similar circumstances would have known of the understatement sec_1_6015-2 income_tax regs the facts and circumstances that are considered include among other things whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question id petitioner bears the burden of proving that she satisfies the requirements of sec_6015 see rule a 94_tc_126 aff’d 992_f2d_1132 11th cir the no-knowledge-of-the-understatement requirement in sec_6015 is virtually identical to the requirement of former sec_6013 therefore cases interpreting sec_6013 remain instructive to our analysis 118_tc_106 aff’d f 3d continued petitioner claims that she had no knowledge of the erroneous information on the law office’s schedules c even if we were to believe petitioner that she had no knowledge of the income and expenses attributable to the law office a reasonable person in similar circumstances would have reviewed the tax returns before filing and inquired about certain items reported on the return see sec_1_6015-2 income_tax regs the schedule c for the taxable_year reported gross_receipts of zero returns and allowances of dollar_figure net gross_receipts of dollar_figure and net profit of dollar_figure in her posttrial brief petitioner acknowledges that the zero gross_receipts is an obvious error since the schedule c for reflects gross_income petitioner is a highly educated individual who works as a financial management analyst and a cursory review of the tax_return would have revealed this obvious error the law office’ sec_2011 schedule c reported gross_receipts of dollar_figure returns and allowances of dollar_figure net gross_receipts of dollar_figure and net profit of dollar_figure petitioner acknowledged at trial that the net profit for attributable to the law office looked to me like it was low however the record before us does not establish that petitioner inquired about this unusually low amount as a continued 10th cir reasonable person would petitioner testified that she asked mr canty about the low profit figure and that he assured her it was accurate however we do not find petitioner’s testimony credible throughout the proceedings petitioner has provided inconsistent and evolving explanations regarding her review of the and tax returns in her form_8857 petitioner states that mr canty prepared the returns and filed electronically without petitioner seeing or reviewing the return in the typewritten attachment to the form_8857 petitioner similarly states that mr canty prepared the returns and filed them electronically without petitioner having reviewed them petitioner stipulated that she did not ask to review the returns for and before they were filed in her petition petitioner states that mr canty presented the returns to her for signature and she asked him specifically if the return was accurate at trial petitioner testified that she took a brief look at the tax returns but did not study or review any other pages during cross-examination petitioner testified that she reviewed more than the first page of the form sec_1040 but did not study the numbers that were there to determine whether those numbers were accurate or how those numbers were calculated on the basis of petitioner’s inconsistent and vague testimony we are not persuaded that she reviewed the tax returns or inquired as a reasonable person would do sec_6015 was not designed to protect willful_blindness or to encourage the deliberate cultivation of ignorance doyel v commissioner tcmemo_2004_35 tax ct memo lexi sec_35 at quoting 53_f3d_523 2d cir aff’g in part rev’g in part and remanding t c memo accordingly we hold that petitioner has failed to prove that she did not know or have reason to know about the understatements petitioner has therefore failed to satisfy the requirements of sec_6015 sec_6015 provides that in order for a requesting spouse to obtain relief it must be inequitable to hold her liable for the deficiency in tax attributable to such understatement all of the facts and circumstances are considered in determining whether it is inequitable to hold a requesting spouse jointly and severally liable for an understatement sec_1_6015-2 income_tax regs the regulation specifies that some of the relevant factors are whether the requesting spouse significantly benefited directly or indirectly from the understatement whether the requesting spouse has been deserted by the nonrequesting spouse and whether the spouses have been divorced or separated id sec_1_6015-2 income_tax regs provides that a relevant factor in this determination is whether the requesting spouse significantly benefited directly or indirectly from the understatement normal support is not considered a significant benefit see 93_tc_355 the record does not indicate whether petitioner significantly benefited from the understatements we may consider whether the requesting spouse was deserted divorced or separated from the nonrequesting spouse see alt v commissioner t c pincite sec_1_6015-2 income_tax regs petitioner is still married to mr canty and they still live together in maryland the court has also held that a material factor is whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the nonrequesting spouse see alt v commissioner t c pincite citing 118_tc_106 aff’d 353_f3d_1181 10th cir nothing in the record indicates that mr canty hid or concealed financial or tax information from petitioner and therefore we find that mr canty did not hide or conceal from her any information relating to their income_tax returns for the taxable_year sec_2010 and sec_2011 petitioner bears the burden of establishing that it is inequitable to hold her liable for the deficiencies in tax attributable to the understatements see rule a flynn v commissioner t c pincite petitioner has failed to meet her burden we find that under sec_6015 it is not inequitable to hold petitioner liable for the deficiencies in tax for and since petitioner failed to satisfy the requirements of sec_6015 and d she does not qualify for relief under sec_6015 see alt v commissioner t c pincite ii sec_6015 sec_6015 allows for an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under sec_6015 pursuant to sec_6015 the commissioner is authorized to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either a threshold conditions a requesting spouse must satisfy seven threshold conditions before a request under sec_6015 will be considered see revproc_2013_34 sec_4 2013_43_irb_397 modifying and superceding revproc_2003_61 accordingly we need not discuss whether petitioner satisfies the requirements of sec_6015 2003_2_cb_296 revproc_2013_34 sec_4 i r b pincite sets forth the following threshold conditions the requesting spouse filed a joint_return for the year in which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse respondent concedes that petitioner meets all seven threshold requirements b streamlined relief when as here the seven threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination for relief under sec_6015 if all of the following conditions are met the requesting spouse is no longer married to the nonrequesting spouse on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know that there was an understatement or deficiency revproc_2013_34 sec_4 i r b pincite petitioner does not qualify for a streamlined determination because she was married to mr canty when the irs made its final_determination c facts and circumstances where a requesting spouse meets the threshold conditions but fails to qualify for a streamlined determination she may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiency see id sec_4 the guidelines list the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an understatement knowledge or reason to know of the items giving rise to the understatement or deficiency legal_obligation significant benefit compliance with income_tax laws and mental or physical health id in making our determination under sec_6015 we consider these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately see 136_tc_432 molinet v commissioner tcmemo_2014_109 at the first factor is whether the requesting spouse is separated or divorced from the nonrequesting spouse revproc_2013_34 sec_4 a petitioner is still married to and living with mr canty accordingly this factor is neutral the second factor is whether the requesting spouse will suffer economic hardship if relief is not granted id sec_4 b i r b pincite a requesting spouse suffers economic hardship if the satisfaction of the tax_liability in whole or in part would cause her to be unable to pay reasonable basic living_expenses id in her form_8857 petitioner reported monthly household_income of dollar_figure and monthly household expenses of dollar_figure we cannot find that petitioner would suffer economic hardship if we deny her relief accordingly this factor is neutral the third factor is whether the requesting spouse knew or had reason to know of the items giving rise to the understatement as of the date the joint_return was filed id sec_4 c i a we found above that under sec_6015 petitioner failed to prove that she had no reason to know of the understatements revproc_2013_34 sec_4 c iii i r b pincite provides that the facts and circumstances that are considered in determining whether the requesting spouse had reason to know of an understatement include the requesting spouse’s level of education any deceit or evasiveness by the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business or household financial matters the requesting spouse’s business or financial expertise and lavish or unusual expenditures compared with past spending levels petitioner has a bachelor’s degree in economics and a master’s degree in business and public administration no evidence was presented that mr canty was deceitful or hid any information from petitioner in regard to the tax returns although petitioner was not involved with the law office she had the opportunity to question mr canty regarding the items reported on the schedules c but chose not to do so petitioner is a financial management analyst and she testified that she take s care of most of the household expenses we find that petitioner failed to prove that she did not know and had no reason to know of the understatements accordingly this factor weighs against relief the fourth factor is whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability id sec_4 d this factor will be neutral if the spouses are not separated or divorced id accordingly this factor is neutral the fifth factor is whether the requesting spouse significantly benefited from the understatement id sec_4 e we have not found that petitioner significantly benefited from the understatements petitioner provided no testimony or other evidence that the family vacations and vehicle purchase benefited her or to what extent this factor is neutral the sixth factor considers whether the requesting spouse has made a good- faith effort to comply with the income_tax laws in the taxable years following the years for which relief is requested revproc_2013_34 sec_4 f i r b pincite petitioner filed her income_tax return more than a year late and did not timely pay her income_tax_liability accordingly this factor weighs against granting relief the seventh factor is whether the requesting spouse was in poor physical or mental health id sec_4 g i r b pincite this factor will weigh in favor of relief if the requesting spouse was in poor physical or mental health at the time the returns to which the request for relief pertains were filed or at the time the requesting spouse requested relief id this factor is neutral if the requesting spouse was in neither poor physical nor poor mental health id petitioner stipulates that she had no physical or mental health problems at the time she signed the and tax returns petitioner did not offer any testimony or other evidence regarding her physical or mental health at the time she requested innocent spouse relief accordingly this factor is neutral on the basis of the foregoing facts and circumstances we find that it would not be inequitable to deny petitioner relief under sec_6015 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
